Citation Nr: 1754075	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-38 981 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C, and, if so, whether service connection is warranted.. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1972 to October 1978.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the RO reconsidered the Veteran's request to reopen his claim for service connection for hepatitis C in a December 2010 rating decision.  However, as both the July 2010 request to reopen the claim and the February 2011 notice of disagreement (NOD) with such decision were received within the one year appellate period from the June 2010 rating decision, the Board liberally construes them as NODs with the June 2010 rating decision.  Therefore, that is the decision on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.             § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (West 2014).

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 2005, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C. 

2.  Evidence added to the record since the last final denial in November 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

1.  The November 2005 decision that denied the Veteran's claim of entitlement to service connection for hepatitis C is final.  38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C. § 5108 (West 2014); 38 C.F.R.       § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran previously claimed entitlement to service connection for hepatitis C in June 2005.  Of record at the time of the November 2005 rating decision were the Veteran's service treatment records and post-service treatment records.  The RO noted that, while the Veteran's post-service treatment records reflected a diagnosis and treatment for hepatitis C, the Veteran's service treatment records were silent for any complaints, treatment or diagnosis of hepatitis C.  Furthermore, the Veteran's separation examination was silent for any complaints or diagnosis of hepatitis C.  Therefore, the RO determined that there was no medical evidence showing that the Veteran's condition was the result of his service or that he was exposed to any hepatitis C risk factors while on active duty.  Consequently, the RO determined that there was no evidence of a diagnosis of hepatitis C in service, no symptoms of hepatitis C in service or that the Veteran was exposed to hepatitis C risk factors in service, therefore a relationship between the claimed disability and service could not be established and service connection was denied. 

In November 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for hepatitis C was received until January 2010, when VA received his application to reopen such claim.  Therefore, the November 2005 rating decision is final.  38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R.         § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hepatitis C was received prior to the expiration of the appeal period stemming from the November 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the November 2005 decision consists of VA treatment records dated through August 2017, a copy of VA Fast Letter 04-13, as well as a November 2010 VA examination.  The Veteran also described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus v. Principi, 3 Vet. App. 510, 513 (1992) and, in light of the additional treatment records and the November 2010 VA examination, the Board finds that the evidence received since the November 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156 (a).  In this regard, the Veteran's claim for hepatitis C was previously denied in November 2005 as the record did not indicate that the claimed condition was related to the Veteran's active duty service as there was no indication of any complaints, treatment or diagnosis of such in service and no evidence that the Veteran was exposed to any risk factors for hepatitis C while in the service.  Since such time, the Veteran has indicated that he contracted hepatitis C due to contaminated razors or through a shared injection gun, the biological plausibility of which was conceded in the VA Fast Letter 04-13.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hepatitis C is reopened.
ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  For the following reasons, the Board finds that a new VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed hepatitis C.

The November 2010 VA examiner opined it is less likely than not that the Veteran's hepatitis C is related to service, as there was no evidence that the Veteran was treated for such during service.  Furthermore, the examiner felt it would be mere speculation to conclude the Veteran contracted hepatitis C in the military "without medical evidence of him receiving any medical treatment."  Unfortunately, the Board finds this rationale inadequate, as the absence of evidence is not, on its own, the evidence of absence.  Moreover, the examiner fails entirely to consider the Veteran's specific allegations that he contracted hepatitis C from contaminated razors and inoculations from a shared injection gun, which VA has conceded are biologically plausible.  See VA Fast Letter 04-13.  Therefore, a new opinion must be obtained.

Finally, due to the amount of time that will pass on appeal, the AOJ should give the Veteran an opportunity to submit information and/or evidence pertinent to the claim on appeal, including any private treatment records or authorization forms for VA to obtain private records.  In addition, the AOJ should obtain any outstanding VA treatment records not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900 (c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e) .

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hepatitis C.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Thereafter, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hepatitis C is related to his military service, to include: (i) his reported in-service exposure to contaminated razors; or (ii) his reported in-service exposure to a shared injection gun?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


